EXHIBIT 10.8.2
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT is made and
entered into as of September 2, 2008 (“Amendment”) by and among PDG
Environmental, Inc., a Delaware corporation (“Parent”), Project Development
Group, Inc., a Pennsylvania corporation (“Project”), Enviro-Tech Abatement
Services, Co., a North Carolina corporation (“Enviro-Tech”), and PDG, Inc., a
Pennsylvania corporation (“PDG”), (Parent, Project, Enviro-Tech and PDG
collectively, the “Initial Borrowers”), Flagship Restoration, Inc., a Delaware
corporation (“Flagship”), and Servestec, Inc., a Florida corporation (Initial
Borrowers, Flagship and Servestec, collectively, the “Borrowers”) and The
Huntington National Bank, successor in interest to Sky Bank (“Bank”).
     WHEREAS, the Bank has provided certain loans to Borrowers pursuant to the
terms of a an Amended and Restated Credit Agreement dated as of June 9, 2006, as
amended by a Waiver and First Amendment to Amended and Restated Loan Agreement
dated as of May 15, 2007, and Second Amendment to Amended and Restated Loan
Agreement dated as of July 31, 2007 between the Borrowers and the Bank (together
with all prior and future amendments, extensions, modifications and restatements
thereof, the “Credit Agreement”); and
     WHEREAS, the loans made in accordance with the Credit Agreement (“Loans”)
are evidenced by (i) the Facility A Note in the original principal amount of
$400,000, (ii) the Facility D Note in the maximum aggregate amount of
$15,000,000, and (iii) the Facility F Loans in the original principal amount of
$400,000 executed by Borrowers in favor of the Bank; and
     WHEREAS, the indebtedness and obligations evidenced by the Notes are
secured by, among other things, Borrowers’ accounts, accounts receivable, the
proceeds and products of the foregoing, and all other property identified in the
Security Agreements executed by Borrowers in favor of the Bank (together with
all prior and future amendments, extensions, modifications and restatements
thereof, collectively the “Security Agreements”) and Borrowers’ real property
and all other property identified in the Open-End Mortgage and Security
Agreement executed by Project in favor of the Bank (together with all prior and
future amendments, extensions, modifications and restatements thereof,
collectively, the “Mortgage”); and
     WHEREAS, the Credit Agreement, the Notes, the Security Agreements, the
Mortgage and this Amendment, and any and all other documents, agreements, and
instruments entered into in connection with any of the foregoing are
collectively referred to as the “Loan Documents”; and
     WHEREAS, the Borrowers have requested the Bank to amend certain provisions
of the Loan Documents, including the Facility D Expiry Date, as defined in the
Credit Agreement; and
     WHEREAS, the Bank is willing to amend certain provisions of the Loan
Documents subject to the terms and conditions set forth in this Amendment; and

1



--------------------------------------------------------------------------------



 



     NOW THEREFORE, the parties hereto for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, covenant and agree as follows:
1. Affirmation of Recitals. The recitals set forth above are true and correct
and incorporated herein by reference.
2. Definitions. All capitalized terms used herein, but not otherwise defined,
shall have the meaning ascribed to such terms in the Loan Documents.
3. Amendments to Certain Definitions in Section 1.01 of the Credit Agreement.
Effective from and after the date hereof, the following provisions of
Section 1.01 of the Credit Agreement shall be amended as follows:

  (i)   The following defined term “Bonded Receivables” shall be inserted into
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:    
    “Bonded Receivables” shall mean any accounts receivable arising from any
work, jobs or projects for which a payment and/or performance bond has been
issued or is otherwise subject to surety bonds.     (ii)   The following defined
term “Borrowing Base Reduction Event” shall be inserted into Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:         “Borrowing Base
Reduction Event” shall mean any period during which 25% or more of the accounts
receivable are more than one hundred twenty (120) days from the date of the
invoice therefor.     (iii)   The defined term “Facility D Expiry Date” shall
mean June 30, 2010.     (iv)   The following defined term “Facility D Loan
Amount” shall be inserted into Section 1.01 of the Credit Agreement in
appropriate alphabetical order:         “Facility D Loan Amount” shall mean:    
(a)   For the period commencing on the Third Amendment Date through and
including May 30, 2009, the Facility D Loan Amount shall be an amount not to
exceed $15,000,000;     (b)   For the period commencing May 31, 2009 and
continuing through November 29, 2009, the Facility D Loan Amount shall be an
amount not to exceed $14,500,000; and     (c)   For the period commencing
November 30, 2009 and continuing through the Facility D Expiry Date, the
Facility D Loan Amount shall be an amount not to exceed $14,000,000.     (v)  
The following defined term “Maximum Bonded Receivables” shall be inserted into
Section 1.01 of the Credit Agreement in appropriate alphabetical order:

2



--------------------------------------------------------------------------------



 



      “Maximum Bonded Receivables shall mean:     (a)   For the period
commencing on the Third Amendment Date through and including May 30, 2009, the
Maximum Bonded Receivables shall be one hundred percent (100%) of Bonded
Receivables for such period;     (b)   On May 31, 2009, the Maximum Bonded
Receivables shall be not more than ninety percent (90%) of Bonded Receivables;
and     (c)   On June 30, 2009 and on the last day of each successive calendar
month thereafter, the Maximum Bonded Receivables shall be reduced by ten percent
(10%) from the amount of Maximum Bonded Receivables permitted for the preceding
calendar month.

        (v) Subsection (b) of the definition of “Qualified Accounts” in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:
          “(b) The account arose from the performance of services or an outright
sale of goods by such Borrower in the ordinary course of such Borrower’s
business and such goods have been shipped, or services provided, to the account
debtor and such Borrower has possession of, or has delivered to Bank, in the
case of goods, shipping and delivery receipts evidencing such shipment. For the
avoidance of doubt, in no event shall billings for work not yet performed in
full by such Borrower nor any amount of retention or retainage more than sixty
(60) days from the invoice date thereof, be considered a “Qualified Account.”

  (vi)   Subsection (c) of the definition of “Qualified Accounts” in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:

          “(c) The account is not subject to any prior assignment, claim, lien,
or security interest, and such Borrower will not make any further assignment of
the account or create any further security interest in the account, nor permit
its rights in the account to be reached by attachment, levy, garnishment or
other judicial process; provided, however, that Qualified Accounts may include
Bonded Receivables; provided further, however, that in no event shall Bonded
Receivables at any time exceed the then Maximum Bonded Receivables.”

  (vii)   Subsection (g) of the definition of “Qualified Accounts” in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:

          “(g) The account does not arise with respect to any one project of an
account debtor from which more than 15% of accounts are more than ninety
(90) days from the due date thereof or one hundred twenty (120) days from the
date of the invoice therefor; provided, however, that in the event that
Borrowers provide evidence acceptable to the Bank, in its sole discretion, that
any accounts that would have otherwise been ineligible as Qualified Accounts
based on the immediately preceding Accounts Aging Report (as defined in
Section 5.01(e) of this Agreement) have been paid prior to the date of the
Borrowing Base Certificate (“Subsequently Paid Accounts”), then such
Subsequently Paid Accounts may be included in such

3



--------------------------------------------------------------------------------



 



Borrowing Base Certificate as Qualified Accounts, subject to the other terms and
conditions of this Agreement.”

  (viii)   The following defined term “Third Amendment Date” shall be inserted
into Section 1.01 of the Credit Agreement in appropriate alphabetical order:

          “Third Amendment Date” shall mean September 2, 2008.”
4. Amendment to Section 2.02(c) of the Credit Agreement. Section 2.02(c)
entitled “Borrowing Base” is hereby amended and restated in its entirety as
follows:
          “(c) Subject to the terms and conditions of this Agreement, the
maximum borrowing availability under this Agreement applicable to the Facility D
Loans shall be equal to the lesser of (i) the Facility D Loan Amount then in
effect or (ii) eighty percent (80%) of the aggregate gross amount of Qualified
Accounts (the lesser of the amounts described in clauses (i) and (ii) of this
sentence is sometimes referred to in this Agreement as the “Borrowing Base”):
provided, however that in no event shall the Borrowing Base exceed sixty percent
(60%) of Borrowers’ total accounts receivable at any time that a Borrowing Base
Reduction Event is in effect.”
5. Amendment to Section 2.05(b) of the Credit Agreement. Section 2.05(b)
entitled “Interest on Facilities D and F” shall be amended and restated as
follows:
          “(b) Interest on Facilities D and F. The aggregate outstanding
principal balance of the Facility D Loan, (i) for the period commencing on the
Third Amendment Date and continuing through and including June 29, 2009, shall
bear interest at the rate per annum equal to the Prime Rate plus one and
one-half percent (1.5%), and (ii) for the period commencing June 30, 2009 and
continuing through and including the Facility D Expiry Date, shall bear interest
at a rate per annum equal to the Prime Rate plus two percent (2%). The aggregate
outstanding principal balance of the Facility F Loans shall bear interest at a
rate per annum equal to seven and twenty-five hundredths percent (7.25%)”
6. Amendment to Section 2.08 of the Credit Agreement. Section 2.08 of the Credit
Agreement shall be amended and restated as follows:
          “Borrowers shall pay to Bank a commitment fee for Facility D payable
in advance on the Third Amendment Date of $75,000 (the “Commitment Fee”). On
June 30, 2009 and on each June 30 thereafter but excluding the Facility D Expiry
Date, Borrowers shall pay the Bank a commitment fee in advance in the amount of
1% of the Facility D Loan Amount.”
7. Amendment to Section 2.14 of the Credit Agreement. Section 2.14 entitled
“Interest Rate Incentive Pricing” shall be amended and restated as follows:
          “Section 2.14 Interest Rate Incentive Pricing. Provided no Event of
Default exists, if, based on the 10-Q filed by Parent with the Securities and
Exchange Commission, the Debt Service Coverage Ratio at the end of each fiscal
quarter beginning with the fiscal quarter ended October 31, 2008 is equal to or
greater than 1.5 to 1.0, then, during the subsequent fiscal

4



--------------------------------------------------------------------------------



 



quarter (and only the subsequent fiscal quarter unless the foregoing condition
is satisfied again), interest rate applicable to the Facility D Loans shall be
reduced by one-half of one percent (.5%); provided, however, in no event shall
the interest rate applicable to the Facility D Loans be less than the Prime Rate
plus one percent (1%) per annum.”
8. Amendment to Section 5.01 of the Credit Agreement.

  (i)   Effective from and after the date hereof, Section 5.01(e) of the Credit
Agreement entitled “Borrowing Base Certificates and Other Reports” shall be
amended and restated as follows:

               “(e) Borrowing Base Certificates and Other Reports. Borrowers
shall furnish to Bank a Borrowing Base Certificate within fifteen (15) days
after the end of each calendar month. In addition, within fifteen (15) days
after the end of each calendar month, Borrowers will deliver to Bank a schedule
of all of their accounts receivable, identifying all accounts, and the aging
thereof by open invoice for each project of each Borrower (the “Accounts Aging
Report”), and the aging thereof by open invoice for each customer of each
Borrower, and such other reports concerning the accounts receivable as Bank
shall require, all certified as to accuracy by the President or any Vice
President of Parent and all in such form as Bank shall require. Borrowers shall
also promptly provide Bank with all information requested by Bank with respect
to any account debtor. In addition, within thirty (30) days after the end of
each calendar month, Borrowers shall provide Bank with a schedule of accounts
payable and monthly back-log reports and monthly job status reports, including
an explanation of any significant variances, all certified as to accuracy by the
appropriate officer of Parent and all in such form as Bank shall require.”

  (ii)   The following language shall be inserted as Section 5.01(k) of the
Credit Agreement:

          “(k)  Redemption Pro Formas and Compliance Certificates:
          On or before April 30, 2009, Parent shall deliver to Bank a pro forma
calculating the redemption payment to be made on June 30, 2009 on account of the
Series C Preferred Stock or any other capital stock of Parent, together with a
compliance certificate executed by the President or any Vice President of
Borrowers, stating that no Event of Default or Potential Default exists or will
exist after the making of the projected redemption payment, and that the
Borrowers are in compliance with the financial covenants contained in the Credit
Agreement, and will continue to be in compliance after giving effect to such
redemption payment (a “Redemption Compliance Certificate”). In addition,
Borrowers shall deliver a Redemption Compliance Certificate to the Bank with any
copy of any notice or request for redemption which Borrowers, or any of them,
are required to deliver to the Bank pursuant to Section 6.05 or any other
provision of the Credit Agreement.”
9. Financial Covenants.

5



--------------------------------------------------------------------------------



 



  (i)   Section 5.13 Debt Service Coverage Ratio is hereby amended and restated
in its entirety to read as follows:

          “Borrowers shall maintain a Debt Service Coverage Ratio after the date
hereof in the following amounts, which shall be tested at the end of each fiscal
quarter on a rolling four quarter basis:

         
 
  For October 31, 2008   .75 to 1
 
       
 
  For January 31, 2009 and each fiscal quarter thereafter   1.3 to 1.0

  (ii)   Section 5.14 Debt to Worth Ratio is hereby amended and restated in its
entirety to read as follows:

          “Borrowers shall maintain a Debt to Worth Ratio of not greater than
2.75 to 1.0 on October 31, 2008; and 2.25 to 1.0 on January 31, 2009, and at the
end of each fiscal quarter thereafter. This Ratio shall be tested at the end of
each fiscal quarter.

  (iii)   Section 5.15 Net Worth is hereby amended and restated in its entirety
to read as follows:

          “Borrowers shall maintain a Net Worth at all times, to be tested at
the end of each fiscal quarter, in the amount of at least (a) $11,000,000 at
October 31, 2008, and (b) $11,500,000 at the end of each quarter thereafter,
which amount shall increase quarterly by an amount equal to seventy-five percent
(75%) of Net Income, until Net Worth equals $15,000,000.”
10. Waiver. Borrowers have provided Bank with financial projections for the
period ended July 31, 2008, which show actual operating results through May 30,
2008 (collectively, the “Projections”). The Projections contemplate violations
of the Debt Service Coverage Ratio covenant; (ii) the Debt to Worth Ratio
covenant, and (iii) the Net Worth covenant, in the amounts set forth in the
Projections (the “Projected Defaults”). Subject to the terms and conditions set
forth in this Agreement, the Bank hereby waives the Projected Defaults. This
waiver does not, either implicitly or explicitly, alter, waive or amend any
other provisions of the Loan Documents, nor indicate an agreement on the part of
the Bank to grant any additional future waivers for covenant defaults or other
defaults of the Loan Documents, or any defaults of financial covenants in excess
of the Projected Defaults as contemplated in the Projections.
11. Appraisal, Environmental Assessment, Title Searches and Lien Searches.

  (i)   Borrowers hereby acknowledge and agree that the Bank will order an
updated real estate appraisal of the real property encumbered by the Mortgage
and an environmental assessment from third party professionals, acceptable to
the Bank in all respects. The costs of such reports and investigations shall be
borne by Borrowers in accordance with Section 18 of this Amendment. The
appraisal and environmental assessment may be completed after the Third
Amendment Date but

6



--------------------------------------------------------------------------------



 



      no later than August 31, 2009. Any environmental issues identified must be
remediated or remedied to the sole satisfaction of the Bank;     (ii)   No later
than September 30, 2008, Borrowers shall provide a title search performed by a
title company acceptable to the Bank in all respects which will confirm that the
Bank’s first mortgage position is intact, subject only to liens permitted under
the Credit Agreement. Any modification of the Mortgage will, at the Bank’s
option, be insured under the existing title policy, and Borrowers shall pay the
cost of such title insurance, including any endorsements in accordance with
Section 18 of this Amendment. In addition, no later than September 30, 2008,
Borrowers shall provide lien searches satisfactory to the Bank in all respects
on each of the Borrowers , which lien searches shall confirm that the Bank has a
first lien security interest in all the assets of the Borrowers, subject only to
liens permitted under the Loan Agreement. The cost of such searches shall be
borne by the Borrowers in accordance with Section 18 of this Amendment.

12. Representations and Warranties.

  (i)   Each Borrower has and will continue to have corporate power and
authority to execute, deliver and perform the provisions of this Amendment, the
other Loan Documents, and the Credit Agreement as amended hereby and to execute
and deliver the instruments required by the provisions of the Credit Agreement
as amended hereby to be executed and delivered by it; and all such action has
been duly and validly authorized by all necessary corporate proceedings on the
part of each Borrower.     (ii)   The execution and delivery of this Amendment
and the carrying out of this Amendment, the other Loan Documents, and the Credit
Agreement as amended hereby will not violate any provisions of law or the
articles of incorporation or bylaws of any Borrower or of any agreement or other
instrument to which any Borrower is a party or by which it is bound or to which
it is subject.     (iii)   This Amendment and the other Loan Documents, which
have been duly and validly executed and delivered by Borrowers, and the Credit
Agreement as amended hereby, constitute legal, valid and binding obligations of
each Borrower enforceable in accordance with the terms hereof and thereof.    
(iv)   The representations and warranties by the Borrowers contained in the
Credit Agreement and the other Loan Documents are correct and accurate on and as
of the date hereof.     (v)   No event has occurred and is continuing and no
condition exists which constitutes an Event of Default or Potential Default.

13. Collateral. The Obligations shall continue to be secured by a first priority
security interest in and lien upon all of the Borrowers’ inventory, accounts,
accounts receivable, and the

7



--------------------------------------------------------------------------------



 



proceeds and products thereof, and all of the other property that may be
identified in the Security Agreement and the Mortgage. In no event shall the
Borrowers suffer or permit any payment or performance bonds to encumber any
accounts receivable arising from any work, jobs or project other than those
accounts receivable directly arising from the specific bonded work, jobs or
projects.
14. Conditions to this Amendment. The obligation of the Bank to enter into this
Amendment and to continue to make any loan or advance under the Credit Agreement
is subject to the satisfaction of the following further conditions:
     (a) This Amendment shall have been duly executed by the Borrowers and
delivered to the Bank.
     (b) The Mortgage Modification attached hereto as Exhibit A has been duly
executed by Project, appropriately acknowledged by a notary public and delivered
to the Bank
     (c) Corporate resolutions and other certifications by or on behalf of the
Borrowers, in form and substance required by the Bank in its sole and absolute
discretion and such resolutions and certifications shall have been delivered to
the Bank on the date of this Amendment;
     (d) The Borrowers shall pay to the Bank the Commitment Fee and all fees
provided for in Section 18 hereof on the date of this Amendment; and
     (e) The Borrowers shall provide an opinion of counsel in form and substance
satisfactory to the Bank.
15. Acknowledgment of No Claims. Each of the Borrowers acknowledges and agrees
that it (a) has no claims, counterclaims, setoffs, actions or causes of action
of any kind or nature whatsoever against the Bank or any of its directors,
officers, employees, agents, attorneys, legal representatives, successor or
assigns, that directly or indirectly arise out of or are based upon or in any
manner connected with any Prior Related Event, (b) certifies that there is no
impairment of the validity or enforceability of this Amendment or any of the
Loan Documents to which it is a party, and (c) hereby waives and releases the
same. As used herein the term “Prior Related Event” means any transaction,
event, circumstance, action, failure to act or occurrence of any sort or type,
whether known or unknown, which occurred, existed, was taken, was permitted or
begun prior to the execution of this Amendment and occurred, existed, was taken,
was permitted or begun in accordance with, pursuant to or by virtue of any of
the terms of this Amendment or any of the Loan Documents (or prior iterations
thereof), or which was related or connected in any manner, directly or
indirectly, to the loans made or secured pursuant thereto or evidenced thereby.
16. No Bankruptcy Intent. Each of the Borrowers represents and warrants that it
has no present intent (i) to file any voluntary petition under any chapter of
the Bankruptcy Code, title 11 U.S.C., or in any manner seek relief, protection,
reorganization, liquidation or dissolution, or similar relief for borrowers
under any other state, local, federal or other insolvency laws, either at the
present time, or at any time hereafter, or (ii) directly or indirectly to cause
any involuntary petition to be filed against any Borrower, or directly or
indirectly to cause any Borrower to

8



--------------------------------------------------------------------------------



 



become the subject of any proceedings pursuant to any other state, federal or
other insolvency law providing for the relief of borrowers, either at the
present time, or at any time hereafter, or (iii) directly or indirectly to cause
any interest of any Borrower to become the property of any bankrupt estate or
the subject of any state, federal or other bankruptcy, dissolution, liquidation
or insolvency proceedings.
17. No Fraudulent Intent. Neither the execution and delivery of this Amendment,
nor the performance of any actions required hereunder or described herein is
being consummated by any Borrower with or as a result of any actual intent by
such Borrower to hinder, delay or defraud any entity to which such Borrower is
not or will hereafter become indebted.
18. Reimbursement of Expenses.
     The Borrowers, jointly and severally, agree to pay or cause to be paid and
save the Bank harmless against liability for the payment of all out-of-pocket
expenses incurred by the Bank, including without limitation, appraisals,
environmental consultants, accountants and other professional experts or
independent contractor fees, costs and expenses and fees and expenses of legal
counsel (including inside counsel) (a) arising in connection with the
development, preparation, printing, execution, administration, interpretation
and performance of this Amendment and any of the Loan Documents, (b) relating to
any requested amendments, waivers or consents pursuant to the provisions hereof
or thereof whether or not such are implemented, and (c) arising in connection
with the enforcement of this Amendment or any Loan Documents, including the
proof and allowability of any claim arising thereunder, whether in bankruptcy or
receivership proceedings or otherwise and monitoring and otherwise participating
in any bankruptcy, receivership or similar proceeding involving or affecting the
Borrower or any other person or entity which may have any liability for any of
the obligations of the Borrower under this Amendment and the Loan Documents.
19. Notices. Any notice or other written communication required hereunder shall
be in writing and shall be deemed to have been validly delivered (a) upon
deposit in the United States mail, with proper postage prepaid, (b) by hand
delivery, or (c) by overnight express mail courier, and addressed to the party
to be notified at the following address or to such other address as each party
may designate for himself or herself in writing by like notice:

           
To the Borrowers or any of them:
  To the Bank:
 
       
PDG Environmental, Inc.
  The Huntington National Bank
1386 Beulah Road, Building 801
  Pitt Times Building
Pittsburgh, PA 15235
  336 Fourth Avenue, Suite 2
Attention: John C. Regan
  Pittsburgh , PA 15222
 
  Attention: Richard M. Collins
 
        Vice President
 
       
with a copy to:
  with a copy to:
 
       
James D. Chiafullo, Esq.
  Suzanne Ewing, Esq.

9



--------------------------------------------------------------------------------



 



             
Cohen & Grigsby, P.C.
Buchanan Ingersoll & Rooney  
11 Stanwix Street
20th Floor, One Oxford Centre  
Pittsburgh, PA 15222
Pittsburgh, PA 15219

20. Due Authority; Valid and Binding. Each of the Borrowers represents that its
execution and delivery of this Amendment and the carrying out of this Amendment
and the Loan Documents to which it is a party, as amended hereby, will not
violate any provisions of the law, its articles of incorporation or bylaws, or
of any agreement or other instrument to which it is a party or by which it is
bound or to which it is subject. Each of the Borrowers further represent that
this Amendment has been duly authorized by all necessary action and this
Amendment and the Loan Documents to which it is a party, as amended, constitute
legal, valid and binding obligations of such party, enforceable in accordance
with the terms hereof.
21. Entire Agreement; Governing Law. This Amendment sets forth the entire
agreement relating to the subject matter hereof and supersedes all prior
statements, agreements and understandings, whether written or oral, relating
thereto. None of the provisions hereof may be waived, changed or terminated,
except by a writing signed by the parties hereto. This Amendment and the
respective rights and obligations created hereby shall be interpreted in
accordance with and governed by the laws of the Commonwealth of Pennsylvania
applicable to contracts made and to be wholly performed within such
Commonwealth. The paragraph titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement to the parties hereto.
22. Jurisdiction and Venue. The parties hereto agree that the United States
District Court for the Western District of Pennsylvania and the Court of Common
Pleas of Allegheny County, Pennsylvania, may have jurisdiction to hear and
determine any claims or disputes as to matters pertaining to this Amendment or
any matter arising therefrom. The parties hereto hereby expressly submit and
consent in advance to such jurisdiction and venue in any proceeding commenced
against the parties in either of such courts. Notwithstanding the foregoing, the
parties hereto reserve to themselves the right to assert federal court
jurisdiction based upon diversity of citizenship or any other basis upon which
such federal jurisdiction may be properly claimed and asserted and, to such end,
reserve to themselves the right to remove any action commenced in the Court of
Common Pleas of Allegheny County, Pennsylvania, to the United States District
Court for the Western District of Pennsylvania if such removal be authorized by
law.
23. WAIVER OF JURY TRIAL. THE PARTIES HERETO EACH WAIVE THEIR RIGHT TO TRIAL BY
JURY IN ANY CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT.
24. ACKNOWLEDGMENT OF DISCLOSURE AND WAIVER OF CONFESSION OF JUDGMENT RIGHTS.
(a) EACH OF THE BORROWERS HEREBY ACKNOWLEDGES AND AGREES THAT THE NOTE CONTAINS
PROVISIONS UNDER WHICH THE BANK MAY ENTER JUDGMENT BY CONFESSION AGAINST THE
BORROWERS. EACH OF THE BORROWERS BEING FULLY AWARE OF ITS RIGHTS TO PRIOR NOTICE
AND A HEARING ON THE VALIDITY OF ANY

10



--------------------------------------------------------------------------------



 



JUDGMENT OR OTHER CLAIMS THAT MAY BE ASSERTED AGAINST IT BY THE BANK HEREUNDER
BEFORE JUDGMENT IS ENTERED, IT HEREBY FREELY AND KNOWINGLY WAIVES THESE RIGHTS
AND EXPRESSLY AGREES AND CONSENTS TO THE BANK ENTERING JUDGMENT AGAINST IT BY
CONFESSION PURSUANT TO THE TERMS THEREOF.
     (b) EACH OF THE BORROWERS ALSO ACKNOWLEDGES AND AGREES THAT THE NOTE
CONTAINS PROVISIONS UNDER WHICH THE BANK, TO THE EXTENT PERMITTED BY APPLICABLE
LAW MAY, AFTER ENTRY OF JUDGMENT AND WITHOUT EITHER NOTICE OR A HEARING, ATTACH,
LEVY OR OTHERWISE SEIZE PROPERTY OF THE BORROWERS IN FULL OR PARTIAL PAYMENT OF
THE JUDGMENT, BEING FULLY AWARE OF ITS RIGHTS AFTER JUDGMENT IS ENTERED
(INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MOVE TO OPEN OR STRIKE THE
JUDGMENT), EACH OF THE BORROWERS HEREBY FREELY, KNOWINGLY AND INTELLIGENTLY
WAIVES THESE RIGHTS AND EXPRESSLY AGREES AND CONSENTS TO THE BANK’S TAKING SUCH
ACTIONS AS MAY BE PERMITTED UNDER APPLICABLE STATE AND FEDERAL LAW WITHOUT PRIOR
NOTICE TO IT.
25. Time is of the Essence. Time shall be of the strictest essence in the
performance of each and every one of the Borrowers’ obligations hereunder
including, without limitation, the obligations to make payments to the Bank, to
furnish information to the Bank and to comply with all reporting information.
26. No Waiver of Rights under the Loan Documents. The Bank expressly reserves
any and all rights and remedies available to it under this Amendment, the Loan
Documents, any other agreement or at law or in equity or otherwise. No failure
to exercise, or delay by the Bank in exercising any right, power or privilege
hereunder or under any of the Loan Documents shall preclude any other or further
exercise thereof, or the exercise of any other right, power or privilege. The
rights and remedies provided in this Amendment and the Loan Documents are
cumulative and not exhaustive of each other or of any right or remedy provided
by law or equity or otherwise. No notice to or demand upon any Borrower in any
instance shall, in itself, entitle any Borrower to constitute a waiver of any
right of the Bank to take any other or further action in any circumstance
without notice or demand.
27. No Commitment. This Amendment is not intended as a commitment by the Bank to
modify the Loan Documents in any respect or otherwise, except to the extent
expressly set forth herein, and the Bank hereby specifically confirms that it
makes no such commitment and specifically advises that no action should be taken
by any Borrower based upon any understanding that such a commitment exists or on
any expectation that any such commitment will be made in the future.
28. No Third Party Beneficiaries. This Amendment is made for the sole benefit
and protection of the Bank and the Borrowers and their respective successors and
permitted assigns. By execution of this Amendment, the Bank does not intend to
assume and is not hereby

11



--------------------------------------------------------------------------------



 



assuming any obligation to any third party. No third party shall be or shall be
deemed a beneficiary of this Amendment.
29. Marshalling; Payments Set Aside. The Bank shall not be under any obligation
to marshall any assets in favor of any Borrower or any other person or against
or in payment of any or all of the Obligations. To the extent that a payment or
payments are made to the Bank or the Bank enforces any of its liens, and such
payment or payments or the proceeds of such enforcement or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Borrowers, or any of them, a trustee, receiver or any other
person under any law including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause, then to the extent of any such
restoration, the obligation or part thereof and any lien relating thereto
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement had not
occurred.
30. Voluntary Agreement. Each of the Borrowers represents and warrants that it
is represented by legal counsel of its choice and that it has consulted with
counsel regarding this Amendment, that it is fully aware of the terms contained
herein and that it has voluntarily and without coercion or duress of any kind
entered into this Amendment.
31. Severability. In case any one or more of the provisions of this Amendment
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, and such invalid, illegal or
unenforceable provision shall be deemed modified to the extent necessary to
render it valid while most nearly preserving its original intent.
32. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
33. Binding Agreement. This Amendment shall be binding upon and shall inure to
the benefit of the Borrowers and the Bank and their respective heirs, successors
and assigns; provided, however, that the Borrowers may not assign any of their
rights or duties hereunder without the prior written consent of the Bank.
[SIGNATURES APPEAR ON THE NEXT PAGE.]

12



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof with the intent to be legally bound.

              ATTEST:       PDG ENVIRONMENTAL, INC.
 
           
By:
      By:   /s/ John C. Regan
 
           
 
            ATTEST:       PROJECT DEVELOPMENT GROUP, INC.
 
           
By:
      By:   /s/ John C. Regan
 
           
 
            ATTEST:       ENVIRO-TECH ABATEMENT SERVICES, CO.
 
           
By:
      By:   /s/ John C. Regan
 
           
 
            ATTEST:       PDG, INC.
 
           
By:
      By:   /s/ John C. Regan
 
           
 
            ATTEST:       FLAGSHIP RESTORATION, INC.
 
           

13



--------------------------------------------------------------------------------



 



             
By:
      By:   /s/ John C. Regan
 
           
 
            ATTEST:       SERVESTEC, INC.
 
           
By:
      By:   /s/ John C. Regan
 
           
 
            ATTEST:       THE HUNTINGTON NATIONAL BANK
 
           
By:
      By:   /s/ Richard M. Collins
 
           
 
          Richard M. Collins, Vice President

14